Citation Nr: 0216976	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  96-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased schedular evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.

(The issue of entitlement to service connection for 
fibromyalgia will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964.  His service records show that he is a 
veteran of the Vietnam War and that he was awarded the 
Purple Heart Medal for wounds received in combat against 
enemy forces. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for fibromyalgia and 
for an increased evaluation in excess of 30 percent for 
PTSD.  In the course of the appeal the claim was remanded by 
the Board to the RO in August 1999 for additional 
evidentiary and procedural development.  After this 
development, the RO confirmed the denial of service 
connection for fibromyalgia and granted the veteran a 70 
percent rating for PTSD and a total rating for individual 
unemployability due to service-connected disabilities 
(TDIU).  The veteran now continues his appeal.  (See AB, 
Appellant, v. Brown, 6 Vet. App. 35 (1993): On a claim for 
an original or an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
(i.e., a total, 100 percent rating) allowed by law and 
regulation and, thus, such a claim remains in controversy 
where less than the maximum available benefit is awarded.)

At the present time, the veteran is service-connected for 
PTSD (rated as 70 percent disabling) and residuals of a 
gunshot wound of his right knee with fracture of his tibia 
and lateral femoral condyle (rated as 30 percent disabling).  

This appeal only addresses the issue of entitlement to an 
increased rating for PTSD.  Further development will be 
conducted on the issue of entitlement to service connection 
for fibromyalgia pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice to the 
appellant and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by 
psychiatric symptoms of such profound severity as to produce 
virtual isolation within his community and render him 
demonstrably unable to retain and maintain employment.  

2.  The veteran has total occupational and social impairment 
due to gross impairment of his thought processes due to PTSD 
as a result of memory flashbacks and intrusive thoughts 
about his combat experiences.  

3.  The veteran suffers from impaired memory and experiences 
intermittent inability to maintain minimal personal hygiene 
as a result of PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002); Karnas v. Derwinski, 1 Vet. App. 308 (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the VA Secretary, that is 
necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the increased rating claim for PTSD 
currently on appeal, we note that VA has provided the 
veteran with express notice of the provisions of the VCAA in 
correspondence dated in September 2002, in which it provided 
the veteran with an explanation of how VA would assist him 
in obtaining necessary information and evidence.  The 
veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the remand which 
occurred during this appeal.  He has also been provided with 
VA psychiatric examinations which address the increased 
rating claim for PTSD on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran was granted service connection and a 30 percent 
rating for PTSD in a July 1995 RO rating decision.  In 
January 1996, he reopened his claim and sought an increased 
evaluation for PTSD.  Evidence associated with his claim 
include VA outpatient psychiatric reports for the period 
from 1995 to 1999 which show that he received counseling 
therapy and psychotropic medication for PTSD on 
approximately a monthly basis.  

Also included in the evidence are VA psychiatric examination 
reports dated in November 1996, March 1998 and November 1999 
which show that the veteran experienced marked impairment of 
his recent and immediate memory, suicidal ideation, severe 
depression, decreased energy, low tolerance for frustration, 
frequent memory flashbacks and intrusive thoughts regarding 
his combat experiences.  The reports indicate that his 
psychiatric symptoms caused him to live a very reclusive 
lifestyle.  He was extremely withdrawn and isolated from all 
social contacts except for his live-in girlfriend of nearly 
two decades.  He was diagnosed with PTSD and was assessed 
with a Global Assessment of Functioning (GAF) score which 
ranged from 45 to 51, indicating serious psychiatric 
symptoms (i.e., suicidal ideation) and serious impairment in 
social and occupational functioning (i.e., no friends, 
unable to keep a job).

According to the veteran's oral testimony presented at 
hearings in October 1996 and May 1999, he was almost always 
in a depressed mood and had very low energy and personal 
motivation.  He experienced daily crying episodes, memory 
flashbacks related to his combat experiences and impaired 
memory.  He reported that he was extremely isolated from 
society, had no friends and desired to avoid social contact 
as much as possible.  His only regular social contacts were 
with his live-in girlfriend, though he admitted that they 
were not sexually intimate because of sexual dysfunction 
related to his psychiatric illness.  To a much lesser 
degree, his next regular social contact was with his 
brother.  The VA examination and outpatient counseling 
reports show that the veteran generally presented himself 
for the examinations with adequate dress and hygiene though 
with only minimal grooming.  However, the veteran's personal 
admissions, the oral testimony of his brother presented at a 
May 1999 VA Central Office hearing, and a March 1998 lay 
witness statement from his girlfriend all indicate that the 
veteran had very frequently allowed his own personal 
grooming and hygiene to lapse because of his low energy 
state due to psychiatric illness.

According to Social Security Administration (SSA) records 
and an August 1996 SSA decision associated with the claims 
file, the veteran was last able to work in May 1995 and that 
his unemployability was due in substantial part to severe 
occupational impairment as a result of PTSD.



Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In the current appeal, the veteran's service-connected 
psychiatric disorder (rated under the Diagnostic Code for 
PTSD) has been evaluated by the RO following consideration of 
the old and new schedular criteria for rating psychoneurotic 
disorders, as contained in 38 C.F.R. § 4.132, Diagnostic Code 
9411 (pre-November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (November 7, 1996).  In this regard, the 
regulations were changed effective November 7, 1996.  
Therefore, in the case at issue, the Board must also consider 
the applicability of the provisions of both the old and the 
new ratings schedule for evaluating PTSD and rate this 
psychiatric disability using the version of the regulations 
which are most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  However, because effective 
date rules under 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation, the revised psychiatric rating criteria are not 
for application to the period from July 28, 1989 to November 
7, 1996.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

Prior to the revisions of November 7, 1996, the regulations 
for rating PTSD provided for a 70 percent evaluation when 
the evidence demonstrated that the ability of the individual 
to establish and maintain effective or favorable 
relationships with people is so severely impaired and that 
his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability 
to obtain or retain employment.  A 100 percent rating 
requires that the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation from the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411.

Under the new criteria of the revised rating schedule for 
psychiatric disorders (implemented on November 7, 1996) the 
following criteria are applicable. 

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The medical reports and testimonial statements associated 
with the evidence demonstrate that the veteran's psychiatric 
symptoms are so severely debilitating as to make him 
virtually isolated from his community.  His sole intimate 
relationship is with his cohabiting girlfriend and even this 
relationship is adversely affected and compromised by his 
PSTD symptomatology.  In addition, he experiences memory 
impairment and is otherwise continuously distracted and 
unable to concentrate his thoughts due to recurrent episodes 
of traumatic memory flashbacks and intrusive thoughts about 
his involvement in the Vietnam War.  His near-constant 
depressed mood, very low energy and diminished sense of 
personal motivation due to his psychiatric illness also 
causes him to experience lapses in the maintenance of his 
personal hygiene.  In August 1996, the SSA found him to be 
totally disabled due, in large part, to his psychiatric 
disorder.  Though the SSA's determination of disability is 
not binding on VA (See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991)), its findings regarding the existence of a 
total and permanent disability and resulting unemployability 
are certainly relevant and probative to the issue on appeal.  
We conclude that the SSA decision of August 1996, when 
viewed holistically with the other medical and testimonial 
evidence, supports a finding that the veteran is 
demonstrably unable to obtain or retain employment due to 
PTSD.  

Applying the above facts to the current appeal we find that 
the veteran has substantially met the criteria for a 100 
percent rating for PTSD under the old and the revised 
version of the rating schedule.  The evidence presents a 
disability picture which more closely approximates a total 
schedular rating for PTSD under the provisions of Diagnostic 
Code 9411 of both the pre- and post-November 7, 1996 
regulations.  See 38 C.F.R. § 4.7.  Resolving all doubt in 
the veteran's favor, his claim for an increased schedular 
evaluation for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A 100 percent rating is to be assigned for his 
service-connected PTSD, subject to the controlling laws and 
regulations which govern awards of VA compensation benefits.


ORDER

A 100 percent schedular rating for service-connected PTSD is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

